internal_revenue_service number release date index number --------------------- ---------------------------------------------------------- ----------------------------- --------------------------------------------- ---------------------------------------------- --------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------- id no ---------------- telephone number -------------------- refer reply to cc fip b01 plr-130198-14 date date legend taxpayer parent reit subsidiary reit tax_credit date date date date state year statute date agency ------------------------------------------- ----------------------------------------- -------------------------------- --------------------------------- ---------------------------------- -------------------------------------------------- ----------------- -------------------------- -------------------- -------------------------- ------------- ------ ------------------------------------------------------------------------ ----------------- -------------------------------------- plr-130198-14 ------------------------------------- agreement percentage return dear ------------------ ------------------------------------------- ------ ----------------------------------------------------------------------- --------------- this is in reply to a letter dated date requesting the following rulings the right of the parent reit and each subsidiary reit to receive a state franchise tax_refund attributable to tax_credit is a receivable for purposes of the asset test in sec_856 of the internal_revenue_code the code and the accrual by the parent reit and each subsidiary reit of the income attributable to tax_credit constitutes qualifying_income for purposes of the income tests in sec_856 and c of the code facts parent reit was formed on date and will elect to be treated as a real_estate_investment_trust reit under sec_856 of the code for its taxable_year ending on date parent reit is wholly owned by taxpayer parent reit organized the subsidiary reits each subsidiary reit was formed on date and will elect to be treated as a reit under sec_856 of the code for its taxable_year ending on date or date parent reit and each subsidiary reit will use the accrual_method and have a calendar tax_year the subsidiary reits were organized to own develop and operate a real_estate development project the project in state the project will include the development and construction of three separate buildings that will be residential rental apartments which will be developed in three phases parent reit was organized to develop and operate the project directly or indirectly through the subsidiary reits while it is currently contemplated that each building of the project will be developed by one of the subsidiary reits it is possible that a portion of the project will be developed by parent reit or another subsidiary of parent reit as such parent reit or such subsidiary may benefit from tax_credit the project will be constructed on land that is eligible for tax_credit associated with statute enacted in year to enhance private-sector cleanups of brownfields and plr-130198-14 reduce development pressure on greenfields for tax years beginning on or after date a state taxpayer participating in the program created by the statute who has entered into an agreement with agency may be eligible for tax_credit the amount of tax_credit is equal to percentage of costs incurred for site preparation cost of qualified_tangible_property that is used by the taxpayer for industrial commercial recreational or environmental purposes including the commercial development of residential housing and the cost of on-site groundwater remediation a greater percentage is allowed for sites that are cleaned up to a level that requires no restrictions on use sites located in designated environmental zones and sites located in brownfield opportunity areas generally any_tax credits that do not reduce the tax_liability of a taxpayer are refundable to the taxpayer without interest it is anticipated that the project site will be subdivided into three separate tax lots for each of the three expected phases of construction however subdivision will require governmental approvals such approval process cannot begin until demolition of the old buildings standing on the project site is completed the tax lots attributable to each phase will be contributed to a separate subsidiary reit the subsidiary reit to which the tax lot is attributable will then claim the tax_credit for that lot each subsidiary reit will make a reit election thus the subsidiary reits are not expected to incur a material amount of state tax_liabilities because of each subsidiary reit’s ability to claim a dividends_paid deduction for state tax purposes since the tax_credits are refundable to the extent that they exceed a taxpayer’s tax_liability the subsidiary reits are expected to seek a refund in an amount substantially equal to the tax_credits to which they are entitled these refund amounts will cause the subsidiary reits to realize a significant amount of taxable_income for federal tax purposes for the years in which the subsidiary reits receive refunds attributable to the refundable tax_credit it is expected that such refunds will exceed five percent of each subsidiary reit’s gross revenues taxpayer expects that substantially_all of the other income of the subsidiary reits including other income derived from the project will be qualifying_income for purposes of sec_856 it is anticipated that under the project the tax_credit claims will be considered assets that are receivables under generally_accepted_accounting_principles gaap and that the value of the refund claims if considered to be assets for purposes of sec_856 could exceed of the value of a subsidiary reit’s total assets law and analysis asset test plr-130198-14 sec_856 provides that at the close of each quarter of its tax_year at least percent of the value of a reit’s total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_1_856-2 of the income_tax regulations defines the term receivables for purposes of sec_856 to mean only those receivables which arise in the ordinary course of a reit’s operation and does not include receivables purchased from another person sec_1_856-2 provides that in determining the investment status of a reit the term total assets means the gross assets of the reit determined in accordance with gaap the right of the parent reit and each subsidiary reit to receive a state franchise tax_refund attributable to the tax_credits arises from the redevelopment of real_property in connection with the leasing business of the parent reit and the subsidiary reits parent reit and the subsidiary reits will own and lease the project for the purpose of generating qualifying rents_from_real_property under sec_856 and c the right of the parent reit and each subsidiary reit to receive the state franchise tax_refund attributable to the tax_credits constitutes a receivable that arises in the ordinary course of their operations within the meaning of sec_1 d iii therefore the right to receive the state franchise tax_refund attributable to the tax_credits qualifies as a receivable for purposes of sec_856 income tests sec_856 provides that in order for a corporation to qualify as a reit at least percent of the corporation’s gross_income excluding gross_income from prohibited_transactions must be derived from sources that include dividends interest rents_from_real_property and gain from the sale_or_other_disposition of stock securities and real_property other than property in which the corporation is a dealer abatements and refunds of taxes on real_property income and gain derived from foreclosure_property commitment_fees and gain from certain_sales or other dispositions of real_estate_assets sec_856 provides that in order for a corporation to qualify as a reit at least percent of the corporation’s gross_income excluding gross_income from prohibited_transactions must be derived from rents_from_real_property interest on obligations secured_by real_property gain from the sale_or_other_disposition of real_property other than property in which the corporation is a dealer dividends from reit stock and gain from the sale of reit stock abatements and refunds of taxes on real_property income and gain derived from foreclosure_property commitment_fees to make loans secured_by mortgages on real_property or to purchase or lease real_property gain plr-130198-14 from certain_sales or other dispositions of real_estate_assets and qualified_temporary_investment_income sec_856 provides that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to determine solely for purposes of such part whether any item_of_income or gain which - i does not otherwise qualify under sec_856 or c may be considered as not constituting gross_income for purposes of sec_856 or c or ii otherwise constitutes gross_income not qualifying under sec_856 or c may be considered as gross_income which qualifies under sec_856 or c the legislative_history underlying the tax treatment of reits indicates that a central concern behind the gross_income restrictions is that a reit’s gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business income attributable to the receipt of tax_credit constitutes gross_income that is not listed as derived from a qualifying_income source under sec_856 or c pursuant to sec_856 the secretary has the authority to determine that income either be considered as not constituting gross_income under sec_856 or c or as qualifying gross_income under those provisions taxpayer represents that the rental income generated by the project will qualify for purposes of sec_856 and c tax_credit does not interfere with or impede the objectives of congress in enacting sec_856 and c accordingly pursuant to sec_856 we rule that the income attributable to the receipt of tax_credit is considered qualifying_income for purposes of sec_856 and c conclusions based on the facts and representations submitted by taxpayer we rule that the right of the parent reit and each subsidiary reit to receive the state franchise tax_refund attributable to the tax_credits constitutes a receivable that arises in the ordinary course of their operations as owner and lessor of real_property within the meaning of sec_1_856-2 therefore the right to receive the state franchise tax_refund attributable to the tax_credits is a receivable for purposes of sec_856 pursuant to sec_856 the income attributable to the receipt of tax_credit is considered qualifying_income for purposes of sec_856 and c plr-130198-14 except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences related to the facts herein under any other provisions of the code specifically we do not rule whether taxpayer qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer under a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ___________________________ robert martin senior technician reviewer branch office of associate chief_counsel financial institutions products
